Citation Nr: 0639308	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1946 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2005.  In September 2006, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  In November 2006, the Board granted a motion 
to advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2006). 


FINDING OF FACT

Tinnitus began in service, as a result of acoustic trauma 
sustained during combat.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)) need not be discussed, as any deficiencies, such 
as VA's failure to obtain all potentially relevant VA medical 
records, have not prejudiced the outcome. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that his injuries were incurred during 
combat, and service department records show that he received 
the Combat Infantryman Badge, as well as the Purple Heart 
Medal, either of which denotes combat participation.  In the 
case of any veteran who engaged in combat with the enemy in 
active service, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  However, this reduced evidentiary 
burden relates only to the issue of service incurrence, and 
not to whether the veteran has a current disability or 
whether a current disability is linked to the incident in 
service; those two questions require medical evidence.  See 
Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).  

In determining if there is clear and convincing evidence of 
service incurrence, all evidence should be considered 
including availability of medical records, the nature and 
course of a disease or disability, the amount of time that 
has elapsed since service before there is a complaint of the 
condition, and any other relevant factors.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000). 

The veteran contends that he developed both tinnitus and 
hearing loss in service as a result of exposure to artillery 
fire in combat.  He states that initially, in service, after 
exposure to artillery noise, he would hear a "ratchet" 
sound, which was eventually replaced by a hissing sound, 
which has continued to this day.  He states that sometimes it 
is more bothersome than at other times.

Service medical records do not show any complaints of 
tinnitus, nor does the evidence currently of record contain 
any contemporaneous evidence of tinnitus prior to the 
veteran's claim in November 2004.  

A VA audiology examination was conducted in February 2005.  
At the examination, the veteran said he had been exposed to 
varied weapons fire and explosions in service.  After 
service, he reported employment in factories, as a postal 
worker, and as a cab driver.  According to the examination 
report, the veteran could not recall exactly when the 
tinnitus began, but said it was sometime in the last year.  
The examiner concluded that since the veteran reported that 
the tinnitus started during the past year, which was decades 
following his military noise exposure, in her opinion, his 
tinnitus was not related to his military service.  The 
examiner also concluded that in view of the veteran's combat 
exposure, and his experience as a paratrooper, it was as 
likely as not that his hearing loss was related to military 
service.  

In an April 2005 rating decision, the RO granted service 
connection for hearing loss, based on acoustic trauma, and 
denied service connection for tinnitus.  He appealed the 
denial of service connection for tinnitus, and, in his notice 
of disagreement, and in his substantive appeal, the veteran 
challenged the accuracy of the VA examination report, stating 
that he had never told the examiner that his tinnitus began 
during the previous year.  

In sworn testimony at his hearing before the undersigned 
Veterans Law Judge, the veteran provided further explanation 
of the circumstances of the examination.  He said that he 
does not recall the examiner asking him how long tinnitus had 
been present, but he stated positively that never would have 
knowingly said it began during the past year, since the 
condition had been present since service.  He noted that the 
condition had become worse during the past year, though, and 
thought a misunderstanding may have arisen from that part of 
his history.  He also said that he had become upset by some 
remarks the examiner had made concerning his hearing aids, 
which he felt were not working properly, and, as a result, 
there was a period of time during which he did not give the 
examiner his full attention.  He testified that he did not 
know how she came to misunderstand him, but speculated it 
must have happened during this period when he was upset.  

The veteran also stated that the examiner appeared to be 
looking at his records during the examination, and he assumed 
these records included the history of tinnitus given in an 
earlier audiology examination, during which he was tested for 
hearing aids.  However, although the examiner had the claims 
file for review, the records in the claims file do not 
contain this initial hearing evaluation, although it is clear 
such an evaluation took place.  In this regard, according to 
a notation on the records, the VA records obtained contain 
all available records from June 2003.  However, the earliest 
of these records, a June 2003 audiology clinic note, was 
described as a hearing aid fitting appointment, and was 
clearly a follow-up appointment, as can be seen from that 
description, as well as the content (concerned solely with 
adjusting the hearing aid, with no audiometry findings or 
history), and the date of invoice a week earlier.  In 
addition, the veteran had reported, in his November 2004 
claim, that he had been seen in the VA audiology clinic in 
2002.  Nevertheless, no attempts to obtain the earlier 
records were made, despite this information of their 
existence.   

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In evaluating the probative value of this evidence, first, as 
discussed above, because the veteran is a combat veteran, and 
claims tinnitus incurred in combat service, if the injury is 
consistent with the circumstances of his combat service, the 
fact of the actual injury can only be rebutted by clear and 
convincing evidence.  The veteran testified that he had 
tinnitus in service, following noise exposure, and that it 
has continued to the present time.  He described the 
character of the tinnitus at his hearing.  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms, such as, in 
this case, symptoms of tinnitus.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  By the RO's grant of service 
connection for hearing loss, based on combat-related noise 
exposure, in-service noise exposure is conceded, and, given 
this grant, post-service noise exposure sufficient to cause 
tinnitus, but not hearing loss, would be difficult to 
establish.  

While the Board is prohibited from making conclusions based 
on its own medical judgment, a determination of credibility 
is an adjudicatory function.  See, e.g., Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The sole reason that service 
connection for tinnitus was denied was the apparent history 
of a year's duration of the symptoms reported on the VA 
examination.  The examiner also provided a positive nexus 
opinion based on in-service noise exposure for another 
disability, hearing loss.  Thus, as the only reason the 
examiner did not find a nexus to service was a disputed 
history purportedly given by the veteran, the matter is now 
one of credibility, and not medical expertise.  During the 
hearing, the undersigned Veterans Law Judge observed that he 
found the veteran's sworn testimony to be credible.  His 
explanation concerning the events of the examination is 
persuasive.  In this regard, although not mentioned by the 
veteran as a possible reason, he said that his hearing aid 
was not working properly at that time, which suggests to the 
Board that he may not have heard the examiner's question 
correctly.  

In sum, the veteran's contentions of in-service noise 
exposure followed by tinnitus are consistent with the 
circumstances of service, and there is no clear and 
convincing evidence in rebuttal of this.  The evidence shows 
that the VA examiner provided a diagnosis of tinnitus, but 
failed to find a nexus to service, solely because of a 
history that the Board does not adopt, for reasons discussed 
above.  Under these limited circumstances, the Board finds 
that the veteran's credible testimony as to the onset of his 
tinnitus, and its continuation since service, when considered 
together with the VA examination report, and the provisions 
of 38 U.S.C.A. § 1154(b), provide a reasonable basis to 
relate the veteran's current tinnitus to in-service noise 
exposure.  With the application of the benefit-of-the-doubt 
rule, the Board finds that the veteran's current tinnitus 
began as the result of acoustic trauma during service, and 
service connection is warranted.  38 U.S.C. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


